1    Steven C. Bailey (SBN 146382)
     Martha E. Romero (SBN 128144)
2
     BAILEY & ROMERO
3    P. O. Box 7193
     South Lake Tahoe, CA 96158
4    (530) 409-0027
     Attorneys for Plaintiffs
5    Cindy and Timothy Abshire,
6    Alan and Monica Butts,
     Nomadness Corporation, and the
7    Mammoth Lakes Business Coalition

8                             UNITED STATES DISTRICT COURT
9                             EASTERN DISTRICT CALIFORNIA
10

11                                                Case No. 2:21-CV-00198-JAM-KJN
        CINDY ABSHIRE, TIMOTHY
12      ABSHIRE, ALAN BUTTS,                      STIPULATION AND ORDER TO
        MONICA BUTTS; NOMADNESS                   CONTINUE MOTION HEARING
13      CORPORATION, a California                 DATES
14      corporation; and THE MAMMOTH
        LAKES BUSINESS COALITION,
15      an unincorporated membership
        association;
16             plaintiffs,
        v.
17

18      GAVIN NEWSOM, in his capacity
        as Governor of the State of
19      California; XAVIER BACCERA,
        in his capacity as California
20      Attorney General; MARK GHALY,
        in his capacity as the Health and
21
        Human Services Director for the
22      State of California; TOMAS
        ARAGON, in his capacities as
23      Director of the California State
        Department of Health and as State
24      Public Health Officer for the State
        of California; JENNIFER KREITZ,
25
        in her capacity as the Chair of the
26      Board of Supervisors of Mono
        County, California; RHONDA
27      DUGGAN in her capacity as a
        Member of the Board of
28      Supervisors of Mono County,
                                              1
                                    STIPULATION AND ORDER
     California; BOB GARDNER in his
1    capacity as a Member of the Board
2    of Supervisors of Mono County,
     California; JOHN PETERS, in his
3    capacity as a Member of the Board
     of Supervisors of Mono County,
4    California; STACY CORLESS, in
     her capacity as a Member of the
5
     Board of Supervisors of Mono
6    County, California; THOMAS
     BOO, in his capacities as Public
7    Health officer for Mono County and
     the Town of Mammoth Lakes,
8    California; ROB PATTERSON, in
     his capacity as a Finance Director
9
     of the Town of Mammoth Lakes,
10   California; BEN MANNING in his
     capacity as a Revenue Specialist of
11   the Town of Mammoth Lakes,
     California; KIM GETCHELL in her
12   capacity as a Revenue Specialist of
     the Town of Mammoth Lakes,
13
     California; JENNA DUNCAN in
14   her capacity as a Revenue Specialist
     of the Town of Mammoth Lakes,
15   California; DANIEL HOLLER in
     his capacity as Town Manager of
16   the Town of Mammoth Lakes;
17   BILL SAUSER in his capacity as a
     Mayor of the Town of Mammoth
18   Lakes, California; LYNDA
     SALCIDO in her capacity as a
19   Mayor Pro Tem of the Town of
     Mammoth Lakes, California; JOHN
20   WENTWORTH in his capacity as a
21   Member of the Town Council of the
     Town of Mammoth Lakes,
22   California; KIRK STAPP in his
     capacity as a Member of the Town
23   Council of the Town of Mammoth
     Lakes, California; SARAH REA in
24   her capacity as a Member of the
25   Town Council of the town of
     Mammoth Lakes, California; and
26   DOES 1-10 inclusive,

27          defendants.
28
                                            2
                                  STIPULATION AND ORDER
                                              STIPULATION
1

2            WHEREAS, Defendants have filed the following Motions in response to the Complaint
3    in this matter:
4            a.        Gavin Newsom, Matthew Rodriquez, Mark Ghaly, and Tomás Aragón have
5                      filed a Motion for Dismissal Pursuant to Rule 12(b)(6);
6            b.        Jennifer Krietz, Rhonda Duggan, Bob Gardner, John Peters, Stacy Corless, and
7                      Thomas Boo have filed a Motion for Dismissal Pursuant to Rule 12(b)(6); and
8            c.        Daniel Holler, Rob Patterson, Ben Manning, Kim Getchell, Jenna Duncan, Bill
9                      Sauser, Lynda Salcido, John Wentworth, Kirk Strapp, and Sarah Rea have filed
10                     a Motion for Dismissal Pursuant to Rule 12(b)(6);
11           WHEREAS, each of the foregoing Motions is currently scheduled to be heard on May
12   18, 2021 at 1:30 p.m. in Courtroom 6, 14th Floor, before the Honorable John A. Mendez;
13           WHEREAS, the parties have agreed to continue the hearings on the Defendants’

14   Motion;

15           NOW THEREFORE, the parties, through undersigned counsel, hereby stipulate as

16   follows:

17           1.        The hearing dates on the following Motions may be continued to June 8, 2021

18   at 1:30 p.m. in Courtroom 6, 14th Floor:

19              a.     Gavin Newsom, Matthew Rodriquez, Mark Ghaly, and Tomás Aragón’s
20                     Motion for Dismissal Pursuant to Rule 12(b)(6);
21              b.     Jennifer Krietz, Rhonda Duggan, Bob Gardner, John Peters, Stacy Corless, and
22                     Thomas Boo’s Motion for Dismissal Pursuant to Rule 12(b)(6); and
23              c      Daniel Holler, Rob Patterson, Ben Manning, Kim Getchell, Jenna Duncan, Bill
24                     Sauser, Lynda Salcido, John Wentworth, Kirk Strapp, and Sarah Rea’s Motion
25                     for Dismissal Pursuant to Rule 12(b)(6);
26           2.        Plaintiff’s Opposition to the Motions shall be filed and served by May 18, 2021.
27           3.        Defendants’ Replies in support of Motions shall be filed and served by June 1,
28   2021.
                                                       3
                                          STIPULATION AND ORDER
1           4.     Except as so stipulated, the Motions that are the subject of this stipulation shall
2    go forward as previously noticed.
3                                          BAILEY AND ROMERO
4
                                           /s/ Steven C. Bailey
5
                                           Steven C. Bailey
6                                          Attorneys for Plaintiffs Cindy and Timothy Abshire,
                                           Alan and Monica Butts, Nomadness Corporation, and the
7                                          Mammoth Lakes Business Coalition
8

9
                                           MATTHEW RODRIQUIEZ
10                                         Acting Attorney General of California

11
                                           /s/ Matthew Rodriquiez (as authorized on 4/26/21)
12                                         Asssistant Attorney General
                                           Attorneys for Gavin Newsom, Matthew Rodriquez,
13                                         Mark Ghaly, and Tomás Aragón (in their official
                                           capacities)
14

15                                         SELMAN BREITMAN LLP

16                                          /s/ Danielle K. Lewis (as authorized 4/23/21)
                                           Attorney for Defendants Jennifer Krietz, Rhonda
17                                         Duggan, Bob Gardner, John Peters, Stacy Corless, and
                                           Thomas Boo
18

19                                         MEYERS NAVE

20

21                                           /s/Deborah J. Fox (as authorized 4/23/21)
                                           Deborah J. Fox
22                                         Attorneys for Defendants, Daniel Holler, Rob
                                           Patterson, Ben Manning, Kim Getchell, Jenna Duncan,
23                                         Bill Sauser, Lynda Salcido, John Wentworth, Kirk
                                           Strapp, and Sarah Rea
24

25

26

27

28
                                                     4
                                         STIPULATION AND ORDER
1                                             ORDER
2           Pursuant to the Stipulation of the parties, it is hereby ORDERED,
3           The hearings for the following Motions, which are currently scheduled for hearings
4    on May 18, 2021 at 1:30 p.m. in Courtroom 6, 14th Floor, are continued to June 8, 2021 at
5    1:30 p.m. in Courtroom 6, 14th Floor:
6           a.     Gavin Newsom, Matthew Rodriquez, Mark Ghaly, and Tomás Aragón’s
7                  Motion for Dismissal Pursuant to Rule 12(b)(6);
8           b.     Jennifer Krietz, Rhonda Duggan, Bob Gardner, John Peters, Stacy Corless,
9                  and Thomas Boo’s Motion for Dismissal Pursuant to Rule 12(b)(6); and
10          c       Daniel Holler, Rob Patterson, Ben Manning, Kim Getchell, Jenna Duncan,
11                 Bill Sauser, Lynda Salcido, John Wentworth, Kirk Strapp, and Sarah Rea’s
12                 Motion for Dismissal Pursuant to Rule 12(b)(6).
13          Plaintiff’s Opposition to the Motions shall be filed and served by May 18, 2021.
14   Defendants’ Replies in support of Motions shall be due on June 1, 2021. The Motions shall
15   otherwise go forward as previously noticed.
16

17   DATED: April 29, 2021                     /s/ John A. Mendez
18                                             THE HONORABLE JOHN A. MENDEZ
                                               UNITED STATES DISTRICT COURT JUDGE
19
20

21

22

23

24

25

26

27

28
                                                   5
                                       STIPULATION AND ORDER
